           Case 1:21-cr-00135-VEC Document 31 Filed 07/30/21 Page 1 of 3

                                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
                                                                                DOC #:
 ------------------------------------------------------------------- X          DATE FILED: 7/30/2021
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-135 (VEC)
                                                                     :
                                                                     :        ORDER
 ALBERTO ROMAN,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear for a detention hearing on August 3,

2021, at 11:00 a.m.;

        IT IS HEREBY ORDERED that the hearing is ADJOURNED to August 12, 2021, at

2:00 p.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY 10007.

        IT IS FURTHER ORDERED that not later than August 10, 2021, the parties must file

under seal a joint letter updating the Court on the status of the parties’ attempts to find a suitable

in-patient facility for Mr. Roman. To the extent the parties believe an additional adjournment is

required, they must inform the Court of this request in their August 10 letter.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

hearing using (888) 363-4749 // Access code: 3121171# // Security code: 0135#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who
          Case 1:21-cr-00135-VEC Document 31 Filed 07/30/21 Page 2 of 3


meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

       IT IS FURTHER ORDERED that the Court’s previous exclusion of time under the

Speedy Trial Act, 18 U.S.C. §§ 3161(h)(1)(H) and (h)(7)(A), is extended to August 12, 2021. In

addition to the reasons stated on the record at the June 22, 2021 conference, the Court finds that

the ends of justice served by accommodating logistical difficulties created by the COVID-19

pandemic outweigh the interests of the public and the Defendant in a speedy trial.



SO ORDERED.
                                                          _____________________  _ _______
                                                     _________________________________
Date: July 30, 2021                                        VALERIE CAPRONII
      New York, NY                                         United States District Judge




                                                 2
         Case 1:21-cr-00135-VEC Document 31 Filed 07/30/21 Page 3 of 3


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                3
